Citation Nr: 0334016	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  03-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ankle 
disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
left ankle disorder; a back disorder; respiratory condition, 
claimed as due to exposure to asbestos; and right heel 
disorder.  The veteran appealed only the denials of service 
connection for left ankle and back disorders.  

Pursuant to 38 U.S.C.A. § 7107(a) (West 2002), 38 C.F.R. 
§ 20.900(c) (2003), the request for advancement on the docket 
in this case, due to the veteran's advanced age, has been 
granted.  

The issue of entitlement to service connection for a back 
disorder is addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  A service medical record, dated November 24, 1945, shows 
that an x-ray was taken of the veteran's left ankle following 
a jump from the second floor of a burning building; there are 
no results of the x-ray of record.  

2.  Recent VA examination revealed an old healed left fibular 
fracture due to previous trauma to the ankle, confirmed by x-
ray, and a medical opinion of a nexus between the currently 
diagnosed old healed left fibular fracture and the veteran's 
active military service.  




CONCLUSION OF LAW

With reasonable doubt resolved in the veteran's favor, 
currently diagnosed old healed left fibular fracture due to 
trauma to the left ankle was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

Nonetheless, in light of the Board's grant of the veteran's 
claim for service connection for left ankle disability, a 
remand to the RO to ensure compliance with the provisions of 
the VCAA on that issue would serve no purpose.  

The veteran served on active duty in the South Pacific during 
World War II and this is his initial claim for VA disability 
compensation, which he filed in September 2002.  He contends 
that, shortly before he was separated from service, he was 
transferred to a temporary barracks in Japan awaiting his 
transport back to the United States.  There was a fire in the 
barracks forcing him to jump two stories injuring his left 
ankle and back.  He alleges he spent only one day in the 
hospital, but his military records were destroyed in the 
fire; within the next month, his active duty service was 
completed and he was discharged from service.  

VA has attempted to obtain copies of his service medical 
records; however, it appears that any surviving records, with 
the exception of one medical entry, were destroyed in the 
fire that took place in 1973 at the National Personnel 
Center.  The single service medical record, dated November 
24, 1945, is a request for x-rays of the veteran's left ankle 
and right heel because he had jumped from the second floor of 
a burning building.  However, no results of the x-rays were 
given.  

The veteran's post-service private and VA outpatient 
treatment records, for various periods between early 1999 and 
early 2002 show that he has been seen for hypertension, 
mitral regurgitation, degenerative arthritis in the left knee 
and diverticular disease of the colon, and complaints of back 
pain and left ankle pain.  

The report of the veteran's February 2003 VA orthopedic 
examination notes complaints of pain in his left ankle, 
particularly with walking up and down inclines, and that he 
was taking anti-inflammatories to try to keep the pain and 
swelling down, as well as having taken cortisone shots into 
his ankle.  He noted he had never had any surgery performed 
on the left ankle nor had he injured the ankle, other than 
the time during service when he jumped from the burning 
building.  X-rays taken of the left ankle revealed 
osteoarthritis at the site of an old healed fibular fracture 
with interosseous ossification indicative of previous trauma 
to the ankle.  The examining physician offered that, with a 
significant degree of medical certainty, the findings were 
most likely the result of the veteran's injuries sustained in 
1945.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 110,1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Unfortunately, and through no fault of the veteran, it 
appears that his service medical records, with the exception 
of a November 1945 medical record, may have been lost in a 
July 1973 fire that occurred at the National Personnel 
Records Center.  However, that surviving medical record shows 
that he had sustained injury to his left ankle following a 
jump from the second story of a burning building.  Although 
there are no results of the 1945 requested x-rays, most 
recent VA x-rays confirmed the presence of an old healed 
fibular fracture indicative of prior trauma.  The VA 
examining physician has offered medical opinion of a nexus, 
or link, between the veteran's currently diagnosed left ankle 
and the injury to the left ankle he sustained in service.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has a left ankle 
disability consisting of an old healed fibular fracture with 
interosseous ossification indicative of previous trauma, 
medical evidence of left ankle trauma sustained in service, 
and there is competent medical opinion of a nexus, or link, 
between his currently diagnosed old healed left fibular 
fracture due to trauma to the left ankle and his active 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's left ankle disability was 
incurred in service.  


ORDER

Service connection for left ankle disability is granted.  




REMAND

The veteran is also claiming entitlement to service 
connection for a back disorder, which he alleges was also 
sustained as a result of the jump from the second story of 
the burring building while he was on active military service.  
As noted earlier in this decision, the VCAA is applicable to 
that issue in this case.  See Karras, 1 Vet. App. at 312-13.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to this claim, but the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for service-
connected benefits and for a disability rating in excess of 
the initially assigned rating.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

Following VA examination of the veteran in February 2003, the 
examining physician offered that it is as likely as not that 
injury to the back could (emphasis added) have been sustained 
from the injury that occurred in 1945.  However, in offering 
this medical statement, the physician is relying on the 
statements of the veteran without any collaborating evidence 
that the veteran sustained injury to his back while on active 
military service.  The Court has held that a medical 
statement using the term "could," without supporting 
clinical data or other rationale, is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Although an examiner can render a current diagnosis based on 
an examination of the veteran, the examiner's opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran.  See generally 
Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Black v. Brown, 5 Vet. App. 177 (1993).  

On the other hand, the veteran's service medical records, 
except for the November 1945 request for x-rays of his left 
ankle and right heel, apparently were destroyed in the July 
1973 fire at the National Personnel Center, VA is under a 
heightened obligation to assist in the development of the 
evidence.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  By VA letter dated in January 2003, the veteran was 
informed of the types of alternate documents that might 
substitute for those lost military records; however, he has 
not submitted any evidence showing injury to his back while 
he was on active military service.  However, inasmuch as this 
issue is being remanded for due process purposes, he should 
be given another opportunity to submit additional argument 
and alternate documents to support his claim of having 
sustained a back injury in service.  

On appeal, the veteran's representative notes that the 
veteran was in combat during World War II and that the 
veteran's allegation his currently claimed back disorder was 
incurred in service is sufficient proof of service 
connection.  The Board notes that the veteran's certification 
of separation from active military service does not contain 
any awards or decorations indicative that the veteran was 
engaged in combat with enemy forces.  Rather, the veteran is 
alleging his back injury occurred when he jumped from the 
secondary story of a burning building in Japan in November 
1945, which occurred more than two months after the cessation 
of hostilities.  Nevertheless, and particularly since his 
service medical records have been destroyed, he should be 
given the opportunity to submit evidence showing he was 
awarded an award, badge or decoration indicative of his 
engagement in combat and that his back injury was the result 
of such combat.  

In view of the foregoing, the issue of entitlement to service 
connection for a back disorder is remanded for the following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
again inform him of the alternate forms 
of evidence that might substitute for his 
lost service medical records, to include 
certificates of awards, decorations or 
badge indicative of combat, "buddy" 
affidavits, employment physical 
examination reports, letters written 
during service, insurance examinations, 
as well as other pertinent documents 
supporting an injury to his back, which 
occurred either in combat or otherwise, 
while he was on active military service.  
He should further be requested to provide 
the names and addresses of all medical 
care providers, VA and private, who 
treated him for a back condition, 
particularly from the time of his 
separation from active military service 
until early 1999.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a back injury.  The RO is 
advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



